Title: Acct. of the Weather in August [1770]
From: Washington, George
To: 

 


Augt. 1. Clear with the Wind very fresh from the So. West but very warm notwithstanding.
 


2. Again very warm with a brisk westwardly breeze.
 


3. More moderate—the Wind being Northwardly—cloudy with some thunder but no Rain.
 


4. Warm again but no appearance of Rain tho the wind was favourable for it.
 


5. Very warm but clear and little wind—that southwardly.
 


6. Clear and Warm—with but little .
 


7. Clear in the Morning but very cloudy and like for Rain afterwards—tho little or none fell. Wind Eastwardly.
 


8. Cool and Clear. Wind fresh from the Northwest.
 


9. Clear and cool wind still continuing Northwardly.
 


10. Something warmer with but little wind.
 


11. Warm again—with some slight appearances of Rain.
 


12. Warm and still with Clouds.
 


13. Wind abt. So. West afterwards Shifting Eastwardly & blewg. fresh.
 


14. Cloudy all day. In the afternoon a hard shower of Rain for a few Minutes.
 


15. Cloudy all day with a good deal of Rain about but little or none fell here.
 


16. Some Rain again [in] the Night with hard winds.
 


17. Showery in the Morning and abt. in Places all day but little here.
 



18. Very Cloudy all day at least the forepart of it but clear afterwards. Ground by this got thoroughly wet.
 


19. Showers again with the Wind fresh from the southward.
 


20. Very warm all Day. In the Night a good deal of Rain and a sudden change in the Air.
 


21. Very Cool and Cloudy. Wind being Northwardly & Eastwardly.
 


22. Cloudy & very cool all day. Being a close & constant Rain. Wind Eastwardly.
 


23. Warmer, Wind being Southwardly. Morning Misty & cloudy all day.
 


24. Misty Morning, and sometimes slight showers in the forenoon but clear & warm afternoon.
 


25. Cloudy generally through the day with the Wind pretty brisk from the Southwest especialy in the Morning.
 


26. Clear and Warm wind being still to the Southward.
 


27. Very Hot & even Sultry in the Evening with Clouds to the westward & some Rain.
 


28. Still warm but not so hot as yesterday. Raining most part of the Night.
 


29. Raining in the Morning but clear & cool afterwards.
 


30. Very cool. Wind being at No. West.
 


31. A Slight frost in the Morning but clear and cool all day.
